Case 2:20-cv-00982-CBM-SK Document 28 Filed 06/12/21 Page 1of2 Page ID#:76

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 2:20-cv-982-CBM (SKx) Date June 12, 2021
Title United States v. $174,083 in US Currency

 

 

Present: The Honorable Steve Kim

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Claimant:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: SANCTIONS

Plaintiff United States is ORDERED TO SHOW CAUSE in writing by no later than 9
AM on June 14, 2021, why monetary or other sanctions should not be imposed for violating
the Court’s Settlement Conference Order. (ECF 27). The Confidential Settlement Conference
Statement submitted (ex parte and in camera) by Plaintiff does not include, as required by that
Order, a “history of past settlement discussions, offers and demands, including specifically a
detailed summary of the proposals that [were] exchanged by the parties no later than two
weeks before the conference, as ordered.” (ECF 27 at { 4 (“The parties must attempt in
good faith to resolve the case before the Settlement Conference. By no later than
two calendar weeks in advance of the Settlement Conference, counsel shall confer in writing
and reasonably discuss the settlement of this matter. The parties must summarize all
settlement efforts and detail the material terms of the exchanged proposals in their respective
Confidential Settlement Conference Statements.”) (original emphasis).

Claimant Rayshawn Reed is ORDERED TO SHOW CAUSE in writing by no later than 9
AM on June 14, 2021, why monetary or other sanctions should not be imposed for violating
the Court’s Settlement Conference Order, namely, by submitting no Confidential Settlement
Conference Statement five calendar days before the conference as ordered. (ECF 27 at { 4). As
a courtesy, the Court’s deputy clerk even emailed Claimant’s counsel around 10 AM on Friday,
June 11, 2021 to remind counsel of the need to submit his statement that day—but the Court
received no response of any kind.

As laid out in paragraph 5 of the Court’s Settlement Conference Order, the parties were
warned that the “failure of any party or attorney to comply strictly with the requirements of the
Order may result in sanctions being imposed.” (ECF 27 at § 5). The Court also reserves the
right to impose separate or additional monetary sanctions and/or to vacate the June 16, 2021
settlement conference if it becomes evident from counsels’ responses to this order (or from the
confidential settlement conference statements of either side) that the parties are not

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:20-cv-00982-CBM-SK Document 28 Filed 06/12/21 Page 2o0f2 Page |ID#:77

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 2:20-cv-982-CBM (SKx) Date June 12, 2021
Title United States v. $174,083 in US Currency

 

 

approaching the settlement conference in good faith as ordered by the District Judge or that
settlement discussions would be unproductive.

IT ISSO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
